



Exhibit 10.1


EMPLOYMENT AGREEMENT
This Employment Agreement (this “Agreement”), dated December 11, 2017 (the
“Effective Date”), between Luby’s, Inc., a Delaware corporation (“Luby’s” or the
“Company”), and Christopher J. Pappas, a resident of Houston, Texas (the
“Executive”). For purposes of this Agreement, “Luby’s” or the “Company” shall
include the subsidiaries of Luby’s. Luby’s and Executive are sometimes referred
to herein individually as a “Party,” and collectively as the “Parties.”
RECITALS
WHEREAS, the parties entered into that certain Employment Agreement, dated
January 24, 2014 (the “Original Agreement”);
WHEREAS, subsequent to the execution of the Original Agreement, the parties
entered into First Amendment to Employment Agreement, dated December 1, 2014,
Second Amendment to Employment Agreement, dated February 4, 2016, and Third
Amendment to Employment Agreement, dated August 2, 2017 (collectively, the
“Amendments,” and the Original Agreement, as amended by the Amendments, the
“Existing Agreement”); and
WHEREAS, the Parties desire to terminate the Existing Agreement and enter into
this Agreement, as hereinafter set forth, to replace and supersede the Existing
Agreement in its entirety.
NOW, THEREFORE, for and in consideration of the mutual promises, covenants and
obligations contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Parties hereby
agree as follows:
Section 1. Existing Agreement. As of the Effective Date, the Existing Agreement
is terminated and is replaced and superseded in its entirety by this Agreement.
Section 2. Definitions. As used in this Agreement, and unless the context
requires a different meaning, the following terms have the meanings indicated:
“Additional Term” has the meaning set forth in Section 4.
“Affiliate” means, with respect to any Person, any other Person directly, or
indirectly through one or more intermediaries, controlling, controlled by or
under common control with such Person. For purposes of this definition and this
Agreement, the term “control” (and correlative terms “controlling,” “controlled
by” and “under common control with”) means possession of the power, whether by
contract, equity ownership or otherwise, to direct the policies or management of
a Person.
“Agreement” has the meaning set forth in the Preamble.
“Amendments” has the meaning set forth in the Recitals.
“Associate” has the meaning ascribed to such term in Rule 12b-2 under the
Exchange Act.
“Awards” has the meaning set forth in Section 10(a).
“Base Salary” has the meaning set forth in Section 5(a).





--------------------------------------------------------------------------------





“Beneficially Own” or “Beneficial Ownership” is defined in Rules 13d-3 and 13d-5
of the Exchange Act, but without taking into account any contractual
restrictions or limitations on voting or other rights.
“Board” or “Board of Directors” means the Board of Directors of the Company.
“Business Combination” means (i) any consolidation, merger, share exchange or
similar business combination transaction involving the Company with any Person
or (ii) the sale, assignment, conveyance, transfer, lease or other disposition
by the Company of all or substantially all of its assets.
“Business Day” means a day other than Saturday, Sunday or any day on which banks
located in the State of Texas are authorized or obligated to close.
“Cafeteria-Style Restaurant Business” means the traditional cafeteria type
business engaged in by the Company, or in a restaurant which sells food
utilizing cafeteria-style serving of entrees, or selling food on an “all you can
eat” basis, or utilizing buffet style serving of the general type operated by
“Luby's,” “Bob Evans,” “Furr’s,” “Golden Corral,” “Piccadilly,” “Ponderosa
Steakhouse,” “Ryan’s,” “Shoney’s,” or “Sizzler.” Notwithstanding the terms of
the immediately preceding sentence, for purposes of this definition the sale of
food on an “all you can eat” basis or utilizing buffet-style serving, shall not
include restaurants which serve primarily one type of ethnic or specialty foods
such as Mexican or Chinese food or barbecue or seafood. For the avoidance of
doubt, “Cafeteria-Style Restaurant Business” shall not include any of the
following restaurants or businesses in the manner in which they are currently
operated: Barry’s Pizza (Airport); Dot Coffee Shop; Pappas Bar-B-Q; Pappas
Bar-B-Q Catering; Pappas Bros. Steakhouse; Pappas Burger; Pappas Catering;
Pappas Delivery; Pappasito’s Cantina; Pappas Seafood House; Pappadeaux Seafood
Kitchen; and Yia Yia Mary’s Mediterranean Kitchen.
“Cause” has the meaning set forth in Section 9(c).
“Change of Control” shall means the occurrence of any of the events described in
subsections (i) through (iii) below:
(i)    Either (a) the purchase by any Person, other than the Company or a
wholly-owned subsidiary of the Company or Executive or Harris J. Pappas,
individually or together with their Affiliates and Associates and any 13d Group
of which they are a part, of shares of Common Stock pursuant to a tender or
exchange offer to acquire any Common Stock (or securities convertible into
Common Stock) for cash, securities or any other consideration or (b) any Person,
other than the Company or a wholly-owned subsidiary of the Company or Executive
or Harris J. Pappas or any of their Affiliates, Associates or members of any 13d
Group of which they are a part, individually or together, shall make any such
offer to acquire any Common Stock pursuant to a tender or exchange offer for
cash, securities or any other consideration and either (1) the Company shall
have recommended that stockholders accept such offer or (2) within ten (10)
Business Days, the Company shall have made no recommendation that stockholders
reject such offer; and, after consummation of any such offer, such Person
Beneficially Owns, or would Beneficially Own, directly or indirectly, fifteen
percent (15%) or more of the combined voting power of the outstanding Common
Stock (calculated as provided in paragraph (d) of Rule 13d-3 under the Exchange
Act in the case of rights to acquire stock).
(ii)    The Company shall, after approval by the Board or an authorized
committee thereof, enter into any agreement contemplating a transaction
described below, other than any such transaction with Executive or Harris J.
Pappas, individually or together with their Affiliates and





--------------------------------------------------------------------------------





Associates and any 13d Group of which they are a part: (a) a transaction
pursuant to which the Company agrees to issue or sell, regardless of the
consideration therefore, a number of its shares of Common Stock that would
result in any Person acquiring Beneficial Ownership, directly or indirectly, of
fifteen percent (15%) or more of the combined voting power of the outstanding
Common Stock (calculated as provided in paragraph (d) of Rule 13d-3 under the
Exchange Act in the case of rights to acquire stock); (b) any consolidation,
merger or similar transaction involving the Company in which the Company is not
the continuing or surviving corporation or pursuant to which shares of Common
Stock would be converted into cash, securities or other property, other than a
consolidation, merger or similar transaction involving the Company in which
holders of its Common Stock immediately prior to the consolidation or merger or
similar transaction own at least a majority of the combined voting power of the
outstanding capital stock of the surviving corporation immediately after the
consolidation, merger or similar transaction (or at least a majority of the
combined voting power of the outstanding capital stock of a corporation which
owns directly or indirectly all of the voting stock of the surviving
corporation); (c) any consolidation, merger or similar transaction involving the
Company in which the Company is the continuing or surviving corporation but in
which the stockholders of the Company immediately prior to the consolidation,
merger or similar transaction do not hold at least a majority of the combined
voting power of the outstanding Common Stock of the continuing or surviving
corporation (except where such holders of Common Stock hold at least a majority
of the combined voting power of the outstanding capital stock of the corporation
which owns directly or indirectly all of the voting stock of the Company); (d)
any sale, lease, exchange or other transfer (in one transaction or a series of
related transactions) of all or substantially all the assets of the Company
(except such a transfer to a corporation which is wholly owned, directly or
indirectly, by the Company), or any complete liquidation of the Company; or (e)
any consolidation, merger or similar transaction involving the Company where,
after the consolidation, merger or similar transaction, one Person owns one
hundred percent (100%) of the shares of Common Stock (except where the holders
of the Company’s voting stock immediately prior to such consolidation, merger or
similar transaction own at least a majority of the combined voting power of the
outstanding capital stock of such Person immediately after such consolidation,
merger or similar transaction).
(iii)    A change in the majority of the members of the Board within a
twenty-four (24) month period unless the election or nomination for election by
the shareholders of each new director was approved by the vote of at least
two-thirds of the directors then still in office who were in office at the
beginning of such twenty-four (24) month period.
For purposes of this Agreement, the “effective date of a Change of Control” is
the date that an event described in subsection (i), (ii) or (iii) occurs or the
date upon which all the events necessary to constitute the Change of Control
shall have occurred.
“COBRA” means Section 4980B of the Internal Revenue Code of 1986, as amended,
and Part 6 of Subtitle B of Title I of the Employee Retirement Income Security
Act of 1974, as amended.
“Code of Conduct” means Luby’s Inc. Policy Guide on Standards of Conduct and
Ethics, dated August 21, 2003, and Luby’s Inc. Supplemental Standards of Conduct
and Ethics for the CEO, CFO, Controller and all Senior Financial Officers, dated
August 21, 2003, as either may be amended from time to time.
“Common Stock” means the Company’s common stock, par value $0.32 per share, and
any capital stock for or into which such Common Stock hereafter is exchanged,
converted, reclassified or recapitalized by the Company or pursuant to an
agreement or Business Combination to which the Company is a party.





--------------------------------------------------------------------------------





“Company” has the meaning set forth in the Preamble.
“Confidential Information” has the meaning set forth in Section 11.
“Covenant Period” means:
(i)    twenty-four (24) months if Employee is terminated by the Company for
Cause or if Executive terminates his employment without Good Reason; or
(ii)    if Executive’s employment is terminated for any other reason: (a) twelve
(12) months for the activities prohibited by Section 12(b); and (b) twenty-four
(24) months for the activities prohibited by any other provision of Section 12.
“Disability” has the meaning set forth in Section 9(b).
“Effective Date” has the meaning set forth in the Preamble.
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations of the SEC promulgated thereunder.
“Executive” has the meaning set forth in the Preamble.
“Executive’s Family Company” has the meaning set forth in Section 8.
“Existing Agreement” has the meaning set forth in the Recitals.
“Good Reason” has the meaning set forth in Section 9(d).
“Initial Term” has the meaning set forth in Section 4.
“Luby’s” has the meaning set forth in the Preamble.
“Original Agreement” has the meaning set forth in the Recitals.
“Party” or “Parties” has the meaning set forth in the Preamble.
“Person” means an individual or a corporation, partnership, trust, incorporated
or unincorporated association, limited liability company, joint venture, joint
stock company, government (or an agency or political subdivision thereof) or
other entity of any kind.
“Release Period” has the meaning set forth in Section 10(d).
“SEC” means the U.S. Securities and Exchange Commission.
“Term” has the meaning set forth in Section 4.
“13d Group” means a group within the meaning of Section 13(d)(3) of the Exchange
Act.
Section 3. Employment. Luby’s hereby agrees to continue to employ Executive, and
Executive hereby agrees to continue employment with Luby’s, subject to the terms
and conditions set forth in this Agreement.





--------------------------------------------------------------------------------





Section 4. Term. Subject to the provisions for termination of employment as
provided in Section 9(a), Executive’s employment under this Agreement shall be
for a period beginning on the Effective Date and ending on August 28, 2019 (the
“Initial Term”), and shall automatically be renewed and extended for additional
one (1) year periods (each an “Additional Term”) thereafter unless Executive’s
employment is terminated by either Party giving written notice to the other
Party not less than sixty (60) days in advance of the expiration of the
then-existing Initial Term or Additional Term. The period during which Executive
is employed hereunder shall be referred to as the “Term.”
Section 5. Compensation. Executive’s compensation during his employment under
the terms of this Agreement shall be as follows:
(a)    Base Salary. Luby’s shall pay to Executive a fixed annual base salary of
Five Hundred Thousand Dollars ($500,000) (the “Base Salary”) for each year of
the Term. The Base Salary, less amounts required to be withheld under applicable
laws, shall be payable in equal, semi-monthly installments on the fifteenth
(15th) day and last day of each calendar month or at such other times as in
accordance with Luby’s then-current payroll practices if not consistent with
payment on the fifteenth (15th) day and last day of each calendar month. All
payments shall be subject to the deduction of payroll taxes, income tax
withholdings, and similar deductions and withholdings as required by law or
authorized by Executive. The Base Salary may be modified at any time by the
Board of Directors or an authorized committee thereof with the written consent
of Executive.
(b)    Bonus. During each year of the Term, in addition to the Base Salary,
Executive shall be eligible, but not entitled, to receive bonus compensation as
the Board of Directors or an authorized committee thereof shall from time to
time determine in its sole discretion.
Section 6. Expenses and Benefits.
(a)    During the Term, Executive is authorized to incur reasonable and
necessary expenses related to the business of Luby’s, including expenses for
entertainment, travel, and similar matters. Luby’s will reimburse Executive for
such reasonable and necessary expenses upon timely presentation to the Company
by Executive of such accounts and records as Luby’s may from time to time
reasonably require.
(b)    Luby’s also agrees to provide Executive with the following benefits
during his employment hereunder:
(i)    Employee Benefit Plans. Executive and, to the extent applicable and
subject to the terms of applicable plans and applicable law, Executive’s spouse,
dependents, and beneficiaries, shall be allowed to participate on the same terms
in all benefits, plans, and programs, including improvements or modifications of
the same, which are now, or may hereafter be, available to other executive
employees of Luby’s; provided that Executive shall not be permitted without the
express consent of the Board of Directors to participate in any bonus,
incentive, non-qualified profit-sharing, or similar cash payment plan. Such
benefits, plans, and programs may include, without limitation, stock option or
thrift plans, health insurance or health care plans, life insurance, disability
insurance, supplemental retirement plans, vacation, and sick leave. Luby’s shall
not, however, by reason of this paragraph be obligated to institute, maintain,
or refrain from changing, amending, or discontinuing any such benefit plan or
program, so long as such changes are similarly applicable to executive employees
generally.





--------------------------------------------------------------------------------





(ii)    Vacations. Executive shall be entitled to twenty-eight (28) days of paid
vacation time for each fiscal year during the Term, to be prorated for partial
calendar years. Unless stated otherwise herein, on termination of Executive’s
employment for any reason, Executive shall not be entitled to receive payment
for, or to use, any accrued, unused vacation.
(iii)    Working Facilities. Executive shall be furnished by Luby’s with an
office at the Company’s principal office in Houston, Texas, secretarial help and
other facilities and services, including but not limited to, full use of Luby’s
mail and communication facilities and services reasonably suitable to his
position and reasonably necessary for the performance of his duties under this
Agreement.
Section 7. Positions and Duties. Executive is employed hereunder as President
and Chief Executive Officer of Luby’s or in such other positions as the Parties
may mutually agree. In addition, if requested to do so, Executive shall serve as
the chief executive officer or other officer or as a member of the Board of
Directors, or both, of any subsidiary or affiliate of Luby’s. Executive agrees
to serve in the position referred to above and to perform diligently and to the
best of his abilities the duties and services appertaining to such office, as
well as such additional duties and services appropriate to such offices which
the Parties mutually may agree upon from time to time. Executive’s employment
shall also be subject to the policies maintained and established by Luby’s that
are of general applicability to Luby’s executive employees, as such policies may
be amended from time to time. Executive’s duties shall be performed principally
at Luby’s principal place of business in Houston, Texas and at the locations of
its operations. Executive acknowledges and agrees that Executive owes a
fiduciary duty of loyalty to act at all times in the best interests of Luby’s.
In keeping with such duty, Executive represents that he owes no duty to any
other entity or person regarding, and shall make full disclosure to Luby’s of,
all business opportunities pertaining to Company’s business which have not been
previously renounced by the Board of Directors, as contemplated by Section 12
hereof, and shall not appropriate for Executive’s own benefit any such business
opportunities.
Section 8. Extent of Service. Executive shall, during the Term, devote his
primary working time, attention, energies and business efforts to his duties as
an employee of Luby’s and to the business and affairs of Luby’s generally, and
shall not, during the Term, engage, directly or indirectly, in any other
business activity whatsoever, whether or not such business activity is pursued
for gain, profit or other pecuniary advantage, except with the consent of the
Board; however, this Section 8 shall not be construed to prevent Executive from,
nor require the consent of the Board with respect to, (i) continuing executive’s
senior level management of non-cafeteria style restaurant businesses operated by
executive’s privately-held family company (“Executive’s Family Company”), (ii)
serving as a member of the board of directors or board of trustees of
Executive’s Family Company or other companies or not-for-profit entities, or
(iii) from investing his personal, private assets as a passive investor in such
form or manner as will not require any active services on the part of Executive
in the management or operation of the affairs of the companies, partnerships, or
other business entities in which any such passive investments are made; provided
in case of clause (i), (ii), or (iii) such activities do not conflict with the
business and affairs of Luby’s or interfere with Executive’s ability to perform
the services and discharge the duties required of him hereunder.
Section 9. Termination.
(a)    Termination of Employment. Notwithstanding the provisions of Section 4,
the employment of Executive pursuant to this Agreement shall terminate prior to
the expiration of the Term upon the occurrence of any of the following events:
(i)    the death of Executive;





--------------------------------------------------------------------------------





(ii)    the termination of Executive’s employment by Luby’s due to Executive’s
Disability;
(iii)    the termination of Executive’s employment by Luby’s for Cause;
(iv)    the termination of Executive’s employment by Executive for Good Reason;
(v)    for any reason whatsoever in the discretion of Executive or Luby’s.
(b)    Disability. For the purposes of this Agreement, the term “Disability”
shall mean Executive becoming incapacitated by accident, sickness, or other
circumstance that renders him physically or mentally unable to carry out the
duties and services required of him hereunder on a full-time basis for more than
one hundred twenty (120) days in any one hundred eighty (180) day period. If a
dispute arises between the Executive and the Company concerning the Executive’s
physical or mental ability to continue or return to the performance of his
duties as aforesaid, the Executive shall submit to examination by a competent
physician mutually agreeable to both parties or, if the parties are unable to
agree, by a physician appointed by the president of the Harris County Medical
Association, and such physician’s opinion shall be final and binding.
(c)    Cause. For purposes of this Agreement, the term “Cause” shall mean:
(i)    Executive’s conviction of a crime constituting a felony, or a misdemeanor
involving moral turpitude;
(ii)    the commission by Executive, or participation in, an illegal act or acts
that were intended to defraud Luby’s;
(iii)    the willful refusal by Executive to fulfill the duties and
responsibilities as President and Chief Executive Officer;
(iv)    the breach by Executive of material provisions of this Agreement, a
policy of Luby’s, or the Code of Conduct in each case after written notice from
the Board of Directors and, if correctible, the failure to correct such breach
within thirty (30) days from the date such notice is given;
(v)    gross negligence or willful misconduct by Executive in the performance of
his duties and obligations to Luby’s;
(vi)    willful engagement by Executive in conduct known (or which should have
been known) to be materially injurious to Luby’s.
Without limiting the foregoing, a termination for Cause shall include the
Board’s determination following Executive’s termination of employment for any
reason that the circumstances existing prior to such termination constituted
grounds to terminate Executive’s employment for Cause.
(d)    Good Reason. For purposes of this Agreement, “Good Reason” shall mean the
occurrence of any of the following circumstances, without the consent of
Executive:
(i)    the material diminution in the nature, scope, or duties of Executive or
assignment of duties materially and negatively inconsistent with those of the
President and Chief





--------------------------------------------------------------------------------





Executive Officer or a permanent change in the location of the principal
business office of the Company in which his services are to be carried out to a
place outside of Texas;
(ii)    any material breach of a material provision of this Agreement by Luby’s;
(iii)    within two (2) years after the sale by Luby’s of all or substantially
all of its assets or the merger, share exchange, or other reorganization of
Luby’s into or with another corporation or entity (with respect to which Luby’s
does not survive, but excluding any such transaction (i) with an Affiliate of
Luby’s or (ii) following which holders of Luby’s Common Stock immediately prior
to the transaction own at least a majority of the combined voting power of the
outstanding capital stock or other equity of the surviving entity immediately
after the transaction (or at least a majority of the combined voting power of
the outstanding capital stock or other voting equity of an entity which owns
directly or indirectly all of the voting stock or other voting equity of the
surviving entity)), a material diminution in employee benefits (including but
not limited to medical, dental, life insurance, and long-term disability plans)
and perquisites applicable to Executive from the greater of (A) the employee
benefits and perquisites provided by the then-current employer to executives
with comparable duties or (B) the employee benefits and perquisites to which
Executive was entitled from Luby’s immediately prior to the date on which a
Change of Control occurs.
Notwithstanding the foregoing, Good Reason shall not exist unless (A) Executive
notifies the Company in writing within sixty (60) days after the occurrence of
the event which Executive believes constitutes the basis for Good Reason,
specifying the particular circumstances which Executive believes constitutes the
basis for Good Reason, (B) the Company does not cure such circumstances within
thirty (30) days after receipt of such notice, and (C) if the Company has not
cured, Executive resigns, in accordance with Section 9(e), within thirty (30)
days after the end of the cure period; otherwise, grounds for Good Reason with
respect to such particular incident are irrevocably waived.
(e)    Notice of Termination. If a Party desires to terminate Executive’s
employment hereunder at any time prior to expiration of the Term, such Party
shall do so by giving written notice to the other Party that such Party has
elected to terminate Executive’s employment hereunder and stating the proposed
effective date and reason for such termination, provided that no such action
shall alter or amend any other provisions hereof or rights arising hereunder.
Section 10. Consequences of Termination.
(a)    Death or Disability. If Executive’s employment is terminated during the
Term by reason of Executive’s death or Disability, then, except as otherwise
required by applicable law, all compensation, and entitlement to receive
compensation, for periods subsequent to termination and all benefits with
respect to Executive hereunder, other than any equity based compensation awards
granted to Executive by Luby’s (collectively, the “Awards”), each of which is
governed by its own terms in such circumstances, shall terminate
contemporaneously with the termination of employment and without further
obligation to Executive or Executive’s legal representatives under the Agreement
(other than payment of the Base Salary in respect of the period through his date
of death or termination for Disability and reimbursement of all unpaid expenses
incurred prior to the date of termination in accordance with Section 6(a)
hereof).
(b)    Termination by Executive without Good Reason or by the Company for Cause.
If Executive’s employment is terminated by Executive without Good Reason, or by
the Company for Cause, then, except as otherwise required by applicable law, all
compensation, and entitlement to





--------------------------------------------------------------------------------





receive compensation, for periods subsequent to termination and all benefits
with respect to Executive hereunder, other than the Awards, each of which is
governed by its own terms in such circumstances, shall terminate
contemporaneously with such termination of employment and without further
obligation to Executive or Executive’s legal representatives under this
Agreement (other than payment of the Base Salary in respect of the period
through his date of termination).
(c)    Termination by Executive for Good Reason or by the Company without Cause.
(i)    If Executive’s employment is terminated by the Company without Cause or
by Executive for Good Reason, in either case at a time when Executive is
otherwise willing and able to continue providing services hereunder, then,
subject to Executive’s execution, delivery and non-revocation of a general
release of claims in favor of Luby’s that is acceptable to Luby’s and that
becomes final and irrevocable no later than the fifty-fifth (55th) day following
Executive’s termination date (such period, the “Release Period”), the Company
shall be obligated to pay to, or make available to, the Executive,
(A) Executive’s monthly Base Salary for the remainder of the Term, provided that
any payments of Base Salary that would have been made during the Release Period
shall be accumulated and paid in a single lump sum installment on the first
regular payroll date following the end of the Release Period and the timing of
all subsequent payments of Base Salary shall remain unchanged, (B) such employee
benefits, if any, as to which Executive may be entitled under the benefit plans,
arrangement or policies of Luby’s as of the date of termination or as otherwise
expressly required by applicable law (including pursuant to COBRA), and
(C) reimbursement of all unpaid expenses incurred prior to the date of
termination in accordance with Section 6(a) hereof. Notwithstanding the
foregoing, for such period as Executive is eligible to continue health coverage
under Luby’s group health plans pursuant to COBRA, Executive must make a timely
election for such coverage and timely pay applicable premiums, for which the
Company will reimburse Executive upon timely presentation to the Company by
Executive of such documentation of payment as Luby’s may from time to time
reasonably request. Executive shall have no obligation to seek other employment
during any time period for which he may receive payment pursuant to this
subsection (c), and in the event Executive obtains other employment during such
period, the Company’s obligations to make payments pursuant to this subsection
(c) shall not be reduced, except to the extent Executive is eligible for health
coverage provided by his new employer. In the event that continued participation
in any Luby’s benefit plan contemplated by Section 6(b)(i) hereof is for
whatever reason impermissible during the remainder of the Term, the Company
shall arrange, upon reasonably comparable terms, benefits substantially
equivalent in the aggregate to those that may not be so provided under the
benefit plan maintained by Luby’s. The Parties agree that the payments provided
for herein constitute part of the consideration provided by the Company for
Executive’s agreements contained in Section 6 hereof.
(ii)    In the event of a termination pursuant to Section 10(c)(i), each Award
shall be governed by its own terms in such circumstances.
(iii)    Notwithstanding clause (i) of this subsection (c), if, at any time
during which Executive would otherwise be entitled to receive any payment
pursuant to clause (i) of subsection (d), Executive engages in any activity or
takes any action which would be prohibited under Sections 11, 12 or 13 hereof,
then Executive shall be deemed to have irrevocably forfeited any right to
receive any further payments pursuant to this Agreement, provided such
forfeiture shall not limit Luby’s rights to seek to enforce such provision or to
seek damages; provided, however, that the Awards and the benefits thereof shall
not be in any way affected by this subsection (c)(iii).





--------------------------------------------------------------------------------





Section 11. Disclosure of Confidential Information. Executive acknowledges that
Luby’s will disclose to Executive, or place Executive in a position to have
access to or develop, trade secrets or Confidential Information of Luby’s or its
Affiliates, and shall entrust Executive with business opportunities of Luby’s or
its Affiliates, and shall place Executive in a position to develop business
goodwill on behalf of Luby’s or its Affiliates. Executive acknowledges and
agrees that Executive’s receipt of such Confidential Information is in
consideration for, without limitation, Executive’s promises in this Section 11.
Except to the extent required in the performance of his duties and obligations
to Luby’s as expressly authorized herein, or by prior written consent of a duly
authorized officer or director of Luby’s, Executive will not, directly or
indirectly, at any time during his employment with Luby’s, or for eighteen (18)
months subsequent to the termination thereof, for any reason whatsoever, with or
without cause, breach the confidence reposed in him by Luby’s by using,
disseminating, disclosing, divulging, or in any manner whatsoever disclosing or
permitting to be divulged or disclosed in any manner trade secrets or
Confidential Information of Luby’s to any person, firm, corporation,
association, or other business entity. As used herein, the term “Confidential
Information” means any and all information concerning ideas, concepts, products,
processes, and services related to the business of Luby’s, including information
relating to research, development, inventions, manufacture, purchasing,
accounting, engineering, marketing, merchandising, or the selling of any product
or products to any customers of Luby’s, disclosed to Executive or known by
Executive as a consequence of or through his employment by Luby’s (or any
parent, subsidiary or affiliated corporation of Luby’s) including, but not
necessarily limited to, any person, firm, corporation, association, or other
business entity with which Luby’s has any type of agency agreement, or any
shareholders, directors, or officers of any such person, firm, corporation,
association, or other business entity; provided, however, that Confidential
Information shall not include (A) information generally known in any industry in
which Luby’s is or may become engaged during the term of this Agreement other
than as a result of an unauthorized disclosure by Executive in violation of this
Agreement, (B) information disclosed publicly by Luby’s or any information,
ideas, products, processes, services, and (C) concepts existing and known to
Executive prior to his employment by Luby’s. On termination of employment with
Luby’s, all documents, records, notebooks, e-mails, or similar repositories of
or containing Confidential Information, including all copies of any documents,
records, notebooks, e-mail, or similar repositories of or containing
Confidential Information, then in Executive’s possession or in the possession of
any third party under the control of Executive or pursuant to any agreement with
Executive, whether prepared by Executive or any other person, firm, corporation,
association, or other business entity, will be delivered to Luby’s by Executive.
Section 12. Noncompetition. Executive recognizes and understands that in
performing the responsibilities of his employment, he will occupy a position of
fiduciary trust and confidence, pursuant to which he will develop and acquire
experience, and knowledge and Confidential Information with respect to Luby’s
business. It is the expressed intent and agreement of Executive and Luby’s that
such knowledge, experience, and Confidential Information shall be used
exclusively in the furtherance of the interests of Luby’s and not in any manner
which would be detrimental to Luby’s interests. In consideration of the benefits
herein, including, without limitation, the Executive’s continued employment and
the experience, knowledge, and Confidential Information provided to him by
Luby’s, Executive therefore agrees that so long as he is employed by Luby’s and
for the Covenant Period after termination of Executive’s employment, Executive
will not directly or indirectly:
(a)    engage in any other Cafeteria-Style Restaurant Business or own any
interests whether as an owner, shareholder, joint venturer, partner or
otherwise, in any other association or entity that engages, directly or
indirectly, in any Cafeteria-Style Restaurant Business in each case in any state
where Luby’s or any of its affiliates are conducting business on the date of
this Agreement or in any contiguous state; provided, however, that nothing
herein shall prohibit Executive from holding or making passive investments in
limited partnerships or corporations whose securities are traded in a





--------------------------------------------------------------------------------





generally recognized market provided that Executive’s interest, together with
those of his Affiliates and family do not exceed one percent (1%) of the
outstanding shares or interests in such corporation or partnership;
(b)    render advice or services to, or otherwise assist, any other person,
association, or entity engaged, directly or indirectly, in any “cafeteria-style”
restaurant business in any state where Luby’s or its Affiliates conduct business
on the date of this Agreement or in any contiguous state; or
(c)    contact or solicit any employee of Luby’s or any of its Affiliates to
induce them to terminate his or her employment with Luby’s or such Affiliates.
Section 13. Non-Disparagement. In further consideration for the promises set
forth in this Agreement, Executive agrees to not make any statements,
communications, or remarks, in public or in private, that are intended to
disparage, discredit or injure, or that might reasonably be construed as
disparaging, discrediting or injuring the reputation of the Company.
Notwithstanding Executive’s agreement to the provisions of this Section 13,
nothing in this Agreement should be construed as prohibiting Executive from
communicating directly with the SEC about a possible securities law violation,
acting collectively or participating in protected concerted activities with
other employees, or any other activities guaranteed by law.
Section 14. Enforcement and Remedies. Executive understands that the
restrictions set forth herein may limit Executive’s ability to engage in certain
businesses in certain geographic regions during the Term and the Covenant
Period, but acknowledges that Executive will receive sufficiently high
remuneration and other benefits under this Agreement to justify such
restriction. Executive agrees and stipulates that money damages would not be a
sufficient remedy for any breach of Section 11, Section 12 or Section 13 by
Executive, and Luby’s shall be entitled to enforce the provisions thereof by
terminating any payments then owing to Executive under this Agreement and/or by
specific performance and injunctive relief as remedies for such breach or any
threatened breach. Such remedies shall not be deemed the exclusive remedies for
a breach, but shall be in addition to all remedies available at law or in equity
to Luby’s, including without limitation, the recovery of damages from Executive
and Executive’s agents involved in such breach and remedies available to Luby’s
pursuant to other agreements with Executive.
Section 15. Insurance. Luby’s may, in its sole and absolute discretion, at any
time after the Effective Date, apply for and procure, as owner and for its own
benefit, insurance on the life of Executive, in such amounts and in such forms
as Luby’s may choose. Unless otherwise agreed by Luby’s, Executive shall have no
interest whatsoever in any such policy or policies, but Executive shall, at
Luby’s request, submit to such medical examinations, supply such information,
and execute and deliver such documents as may be required by the insurance
company or companies to which Luby’s has applied for such insurance. Executive
hereby represents that Executive has no reason to believe that Executive’s life
is not insurable at rates now prevailing for healthy individuals of Executive’s
age and gender.
Section 16. Section 409A. Notwithstanding anything to the contrary herein:
(a)    The intent of the Parties is that payments and benefits under this
Agreement be exempt from or otherwise comply with Section 409A of the Internal
Revenue Code of 1986, as amended, and the regulations and guidance promulgated
thereunder (collectively “Section 409A”) and, to the maximum extent permitted,
this Agreement shall be interpreted accordingly. To the extent that any
provision hereof is modified in order to comply with Section 409A, such
modification shall be made in good faith and shall, to the maximum extent
reasonably possible, maintain the original intent and economic benefit to
Executive and the Company of the applicable provision without violating the





--------------------------------------------------------------------------------





provisions of Section 409A. Notwithstanding anything to the contrary contained
herein, neither the Company or any of its Affiliates, employees or
representatives shall have any liability or obligation to Executive with respect
to the imposition of any early or additional tax or other liability with respect
to Section 409A.
(b)    A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amount or benefit that constitutes “nonqualified deferred compensation” upon or
following a termination of employment unless such termination is also a
“separation from service” within the meaning of Section 409A and, for purposes
of any such provision of this Agreement, references to a “termination,”
“termination of employment” or like terms shall mean “separation from service.”
Notwithstanding anything to the contrary in this Agreement, if Executive is
deemed on the date of termination to be a “specified employee” within the
meaning of that term under Section 409A(a)(2)(B), then with regard to any
payment or the provision of any benefit that is considered “nonqualified
deferred compensation” under Section 409A payable on account of a “separation
from service,” such payment or benefit shall not be made or provided until the
date which is the earlier of (A) the expiration of the six (6)-month period
measured from the date of such “separation from service” of Executive, and (B)
the date of Executive’s death, to the extent required under Section 409A. Within
thirty (30) days after the expiration of the foregoing delay period, all
payments and benefits delayed pursuant to this Section 16(b) (whether they would
have otherwise been payable in a single sum or in installments in the absence of
such delay) shall be paid or reimbursed to Executive in a lump sum without
interest, and all remaining payments and benefits due under this Agreement shall
be paid or provided in accordance with the normal payment dates specified for
them herein.
(c)    To the extent that reimbursements or other in-kind benefits under this
Agreement constitute “nonqualified deferred compensation” for purposes of
Section 409A, (A) all expense or other reimbursements hereunder shall be made on
or prior to the last day of the taxable year following the taxable year in which
such expenses were incurred by Executive, (B) any right to reimbursement or
in-kind benefits shall not be subject to liquidation or exchange for another
benefit, and (C) no such reimbursement, expenses eligible for reimbursement, or
in-kind benefits provided in any taxable year shall in any way affect the
expenses eligible for reimbursement, or in-kind benefits to be provided, in any
other taxable year.
(d)    For purposes of Section 409A, and to the extent permissible under Section
409A, Executive’s right to receive installment payments pursuant to this
Agreement shall be treated as a right to receive a series of separate and
distinct payments. Whenever a payment under this Agreement specifies a payment
period with reference to a number of days, the actual date of payment within the
specified period shall be within the sole discretion of the Company.
Section 17. Withholding. The Company shall have the right to withhold from any
amount payable hereunder any federal, state, local and other taxes in order for
the Company to satisfy any withholding tax obligation it may have under any
applicable law or regulation.
Section 18. No Guarantee of Tax Consequences. None of the Board of Directors,
the Company, any Affiliate or any agent of any of the foregoing makes any
commitment or guarantee that any federal, state, local or other tax treatment
will (or will not) apply or be available to Executive (or to any Person claiming
through or on behalf of Executive) and shall have no liability or responsibility
with respect to taxes (and penalties and interest thereon) imposed on Executive
(or on any Person claiming through or on behalf of the Employee) as a result of
this Agreement or of the replacement of the Existing Agreement with this
Agreement.





--------------------------------------------------------------------------------





Section 19. Notice. All notices and communications hereunder shall be in writing
and shall be deemed given if delivered personally or mailed by registered or
certified mail (return receipt requested) to the parties at the following
addresses (or at such other address for a Party as shall be specified by like
notice):
If to Executive:     Christopher J. Pappas
13939 Northwest Freeway
Houston, Texas 77040


If to Luby’s:        Luby’s, Inc.
13111 Northwest Freeway, Suite 600
Houston, Texas 77040
Attention: Chairman of the Board and General Counsel


With a copy to:    SIDLEY AUSTIN LLP
1000 Louisiana Street
Suite 6000
Houston, TX 77002
Attention: George J. Vlahakos


Any of the above addresses may be changed at any time by notice given as
provided above; provided, however, that any such notice of change of address
shall be effective only upon receipt. All notices, requests or instructions
given in accordance herewith shall be deemed received on the date of delivery,
if hand delivered, on the date of receipt, if telecopied, three Business Days
after the date of mailing, if mailed by registered or certified mail, return
receipt requested, and one Business Day after the date of sending, if sent by
Federal Express or other recognized overnight courier.
Section 20. Controlling Law. THIS AGREEMENT SHALL BE DETERMINED AND GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS, WITHOUT GIVING
EFFECT TO ANY CONFLICTS OF LAW PROVISIONS.
Section 21. Additional Instruments. This Agreement governs the rights and
obligations of Executive and Luby’s with respect to Executive’s base salary and
certain perquisites of employment. Executive’s rights and obligations both
during the Term and thereafter with respect to stock options, life insurance
policies insuring the life of Executive, and other benefits under the plans and
programs maintained by Luby’s shall be governed by the separate agreements,
plans, and other documents and instruments governing such matters.
Section 22. Liquidated Damages. In light of the difficulties in estimating the
damages for any early termination of employment, Luby’s and Executive hereby
agree that the payments, if any, to be received by Executive pursuant to this
Agreement shall be received by Executive as liquidated damages. Payment of the
amounts set forth in this Agreement, if any, shall be in lieu of any severance
benefit Executive may be entitled to under any severance plan or policy of
Luby’s.
Section 23. Severability. If any term or other provision of this Agreement is
invalid, illegal, or incapable of being enforced by any rule of applicable law,
or public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated herein are not affected in any manner
materially adverse to any party. Upon such determination that any term or other
provision is invalid, illegal, or incapable of being enforced, the parties
hereto shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the





--------------------------------------------------------------------------------





parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated herein are consummated as originally contemplated to
the fullest extent possible.
Section 24. Miscellaneous. No provision of this Agreement may be modified,
waived or discharged orally, but only by a waiver, modification or discharge in
writing signed by the Executive, and such officer of the Company as may be
designated by the Board. No waiver by either Party at any time of any breach by
the other Party of, or compliance with, any condition or provision of this
Agreement to be performed by such other Party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the time or at any prior or
subsequent time. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
Party which are not expressly set forth in this Agreement. Wherever appropriate
to the intention of the Parties, the respective rights and obligations of the
Parties, will survive any termination or expiration of the Term as specifically
set forth herein; in addition Sections 10, 11, 12, 13, 19, 20, 21, 22, 23, 24,
25, 29 and 31 shall survive such termination or expiration to the extent the
context thereof requires.
Section 25. Entire Agreement. This Agreement constitutes the entire agreement of
the Parties hereto and supersedes all prior agreements and understandings, both
written and oral, among the Parties as to the subject matter hereof, including,
but not limited to, the Existing Agreement. There are no representations or
warranties, agreements, or covenants other than those expressly set forth
herein.
Section 26. Notice of Immunity Under the Economic Espionage Act of 1996, as
amended by the Defend Trade Secrets Act of 2016 (“DTSA”). Executive will not be
held criminally or civilly liable under any federal or state law for any
disclosure of a trade secret that: (i) is made in confidence to a federal,
state, or local government official, either directly or indirectly, or to an
attorney and solely for the purpose of reporting or investigating a suspected
violation of law; or (ii) is made in a complaint or other document that is filed
under seal in a lawsuit or other proceeding. If Executive files a lawsuit for
retaliation by the Company for reporting a suspected violation of law, Executive
may disclose Company’s trade secrets to his attorney and use the trade secret
information in the court proceeding if Executive files any document containing
the trade secret under seal and does not disclose the trade secret, except
pursuant to court order.
Section 27. Recovery of Compensation. All payments and benefits provided under
this Agreement shall be subject to any compensation recovery or clawback policy
as required under applicable law, rule or regulation or otherwise adopted by the
Company from time to time.
Section 28. Executive’s Cooperation. During the Term and thereafter, Executive
shall reasonably cooperate with the Company and its Affiliates in any disputes
with third parties, internal investigation or administrative, regulatory or
judicial proceeding as reasonably requested by the Company (including, without
limitation, Executive being available to the Company upon reasonable notice and
at a reasonable location for interviews and factual investigations, appearing at
the Company’s request to give testimony without requiring service of a subpoena
or other legal process, volunteering to the Company all pertinent information
and turning over to the Company all relevant documents which are or may come
into Executive’s possession, all at times and on schedules that are reasonably
consistent with Executive’s other permitted activities and commitments). In the
event the Company requires Executive’s cooperation in accordance with this
Section 28 after Executive’s termination of employment, the Company shall
reimburse Executive for reasonable travel expenses (including lodging and meals,
upon submission of receipts) and, if Executive is required to provide more than
eight (8) hours of services in any annual period, shall compensate Executive at
the hourly rate based on his Base Salary in effect immediately preceding his
termination.
Section 29. Effect of Agreement. This Agreement shall be binding upon Executive
and his heirs, executors, legal representatives, successors and assigns, and
Luby’s and its legal representatives, successors





--------------------------------------------------------------------------------





and assigns. Except as provided in the preceding sentence, this Agreement, and
the rights and obligations of the Parties hereunder, are personal and neither
this Agreement, nor any right, benefit, or obligation of either Party hereto,
shall be subject to voluntary or involuntary assignment, alienation, or
transfer, whether by operation of law or otherwise, without the prior written
consent of the other Party.
Section 30. Execution. This Agreement may be executed and delivered (including
by facsimile transmission) in one or more counterparts all of which shall be
considered one and the same agreement and shall become effective when one or
more counterparts have been signed by each of the parties and delivered to the
other parties, it being understood that all parties need not sign the same
counterpart.
Section 31. Deemed Resignations. Any termination of Executive’s employment shall
constitute an automatic resignation as an officer and director of Luby’s and
each subsidiary or Affiliate of Luby’s.





--------------------------------------------------------------------------------











IN WITNESS WHEREOF, the Parties have executed this Agreement effective as of the
Effective Date.
LUBY’S, INC.
 
CHRISTOPHER J. PAPPAS
By: /s/ Peter Tropoli
Name: Peter Tropoli
Title: Chief Operating Officer
 
By: /s/ Christoper J. Pappas















































Signature Page to Employment Agreement





